DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending.
Claims 1and 6 were amended.
Claim Objections
	Claim 6 was previously objected to. Applicant has successfully addressed these issues in the amendments filed on 2/22/2022. Accordingly, the objections to the claims have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleefeldt et al. (US 5681068), herein referred to as Kleefeldt.
Regarding claim 1, Kleefeldt discloses a door locking device (fig 5) comprising: a latching mechanism (15, 16, 17) configured to detachably lock a striker fixed to a vehicle body (see fig 5); 
Regarding claim 2, Kleefeldt discloses the door locking device according to claim 1, wherein the switching operation portion is integrally formed with the body portion (see fig 5).
Regarding claim 3, Kleefeldt discloses the door locking device according to claim 2, wherein a rotary axis of the shaft portion and a rotary axis of the switching operation portion are positioned on the same axis (i.e., A; see fig 4).
Regarding claim 4, Kleefeldt discloses the door locking device according to claim 3, wherein the shaft portion and the switching operation portion are positioned in a spaced-apart manner from each other along the axis (see col 2, lines 49-51 in which it is clear that shaft portion 10 has a length along axis A and therefore is positioned in a spaced-apart manner from the switching operation portion along axis A).
Regarding claim 5, Kleefeldt discloses the door locking device according to claim 4, wherein the switching operation portion is formed on the body portion including the shaft portion by way of an arm (3.1).
Regarding claim 6, Kleefeldt discloses the door locking device according to claim 1, wherein a rotary axis (A) of the inner lever and a rotary axis (A) of the child lever are parallel to each other (see fig 4), and the child lever rotated to the unlocked position is configured such that the child lever is switched to the locked position by being rotated in a first direction (in the direction of VH as viewed in fig 5), and is configured to transmit the rotational force to the latching mechanism by being rotated in a direction (in the direction of OH as viewed in fig 5) opposite to the first direction by receiving the rotational force.
Regarding claim 7, Kleefeldt discloses the door locking device according to claim 1, wherein a biasing portion (portion of 3 which includes A) for positioning the child lever in a housing (via 10) is formed on the child lever (note that “biasing portion” does not require a biasing function to be performed).
Regarding claim 9, Kleefeldt discloses the door locking device according to claim 1, wherein a rotary axis of the shaft portion and a rotary axis of the switching operation portion are positioned on the same axis (see fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt et al. (US 5681068), herein referred to as Kleefeldt, in view of Bejune et al. (US 20160160540), herein referred to as Bejune.
Regarding claim 8, Kleefeldt discloses the door locking device according to claim 1, but does not disclose a spring member for positioning the child lever in the housing, and wherein a spring receiving portion to which one end of the spring member is locked is formed on the child lever. 

Bejune, however, discloses that it is known in the art for a lock lever (82) of a door locking device (fig 3) to include a spring member (83) for selectively positioning the lever into either of two positions (col 6, lines 11-18) in a housing (36) of the door locking device, wherein a spring receiving portion (portion of 82 which includes 87; see figs 3 & 4) to which one end of the spring member is locked is formed on the lever. The purpose for including the spring member is to ensure that the lever is fully engaged in either the locked position or the unlocked position at all times (col 2, lines 9-12 and col 6, lines 14-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the child . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt et al. (US 5681068), herein referred to as Kleefeldt, in view of Akagi (US 20140346785).
Regarding claim 10, Kleefeldt discloses the door locking device according to claim 9, further comprising a housing (14) where the latching mechanism is arranged (see fig 5), wherein the rotary axis of the shaft portion and the rotary axis of the switching operation portion are positioned on the same axis (i.e., A). 

Kleefeldt does not disclose the inner lever and the child lever being arranged in the housing or the shaft portion and switching operation portion being pivotally supported on the housing.

Akagi, however, discloses that it is known in the art for a door locking device (fig 1) to include a housing (11) in which a latching mechanism (43), an inner lever (70), and a child lever (57) are all arranged (see fig 1), with all portions of the child lever being pivotally supported on the housing (via 31; see paragraph 0062). The purpose for including a single housing for all of the components of the door locking device is to simplify mounting of the door locking device within a vehicle door. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door locking device disclosed by Kleefeldt with a single housing for the latching mechanism, inner lever, and child lever as taught by Akagi in order to simplify mounting of the door locking device within a vehicle door.
Response to Arguments
Applicant's arguments filed on 2/22/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “Kleefeldt does not disclose a child lever capable of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675